DETAILED ACTION
This action is in response to communication filed on 04 March 2020. Claims 1-20 are pending in the application and have been considered below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 14-16 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over KADY et al.  (US20140350942A1) in view of SONG et al. (KR20210091394A).

As to claim 1, KADY teaches a system, comprising a computer including a processor and a memory, the memory storing instructions executable by the processor (See Fig. 2, par. 0013, wherein  the system 10  includes a controller 30 in electrical and/or functional communication with the occupant monitor, 14, the microphone 28, and the plurality of voice activated devices 20. The controller 30 includes a processor and a memory, including non-volatile memory, such as electrically erasable programmable read-only memory (EEPROM) for storing one or more routines, thresholds and captured data; as taught by KADY) to: identify a vehicle component based on a gaze direction of an occupant in a vehicle seat (See par. 0014, wherein the image signal 32 includes information or data so the controller can determine a gaze direction 16, gesture, or the like of the occupant 18; see also par. 0026, wherein option 432, NAVIGATION DEVICE, is selected if the occupant monitor 14 indicates that the gaze direction corresponds to dashed line 16B; as taught by KADY).
KADY does not teach determine a first direction of the vehicle seat relative to a forward-facing direction of a vehicle; determine a second direction from the vehicle seat to the vehicle component; and then rotate the vehicle seat based on an angle between the first direction and the second direction.
In similar field of endeavor, SONG teaches determine a first direction of the vehicle seat relative to a forward-facing direction of a vehicle; determine a second direction from the vehicle seat to the vehicle component; and then rotate the vehicle seat based on an angle between the first direction and the second direction (See figs. 5 and 25, par. 0281, wherein referring to FIG. 25 , the processor 170 rotates the seat CS in the vehicle in the direction of the position of the object of interest OB1 based on the change in the relative position of the object of interest OB1 according to the driving of the vehicle; as taught by SONG).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the KADY system to include the teachings of SONG to determine a first direction of the vehicle seat relative to a forward-facing direction of a vehicle; determine a second direction from the vehicle seat to the vehicle component; and then rotate the vehicle seat based on an angle between the first direction and the second direction. Such a person would have been motivated to make this combination as the autonomous driving level increases, the behavior of the occupant becomes more free, and accordingly, methods for satisfying the various needs of the occupant have been proposed based on the free occupant's behavior (SONG, par. 0005). Also, another object of the present invention is to control autonomous driving so that a passenger can gaze at an object of interest for a longer period of time or check information on the object of interest (SONG, par. 0009).

As to claim 2, KADY and SONG teach the limitations of claim 1. SONG further teaches determine a third direction from the gaze point to the vehicle component (See par. 0013, wherein the determining of the object of interest may include detecting one or more objects located within a threshold range from the gaze direction, and determining an object identified for a predetermined period of time from among the objects as the object of interest; as taught by SONG).

As to claim 14, KADY and SONG teach the limitations of claim 1. SONG further teaches prevent rotation of the vehicle seat based on the vehicle component being on the vehicle seat (See fig. 26, par. 0282, wherein the processor 170 captures the object of interest OB1 by using the outdoor camera 212 based on the identification of the object of interest OB1 , and transmits an image of the object of interest OB1 to the vehicle. can be displayed on the display (DIS) located indoors of [e.g. on the seat] Alternatively, the processor 170 may search for information on the corresponding object of interest OB1 from an external server or a memory inside the vehicle, and display the searched information on the display DIS [hence no rotation of the seat]; as taught by SONG).

As to claim 15, KADY teaches a method comprising: identifying a vehicle component based on a gaze direction of an occupant in a vehicle seat (See par. 0014, wherein the image signal 32 includes information or data so the controller can determine a gaze direction 16, gesture, or the like of the occupant 18; see also par. 0026, wherein option 432, NAVIGATION DEVICE, is selected if the occupant monitor 14 indicates that the gaze direction corresponds to dashed line 16B; as taught by KADY).
KADY does not teach determining a first direction of the vehicle seat relative to a forward-facing direction of a vehicle; determining a second direction from the vehicle seat to the vehicle component; and then rotating the vehicle seat based on an angle between the first direction and the second direction.
In similar field of endeavor, SONG teaches determining a first direction of the vehicle seat relative to a forward-facing direction of a vehicle; determining a second direction from the vehicle seat to the vehicle component; and then rotating the vehicle seat based on an angle between the first direction and the second direction (See figs. 5 and 25, par. 0281, wherein referring to FIG. 25 , the processor 170 rotates the seat CS in the vehicle in the direction of the position of the object of interest OB1 based on the change in the relative position of the object of interest OB1 according to the driving of the vehicle; as taught by SONG).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the KADY method to include the teachings of SONG for determining a first direction of the vehicle seat relative to a forward-facing direction of a vehicle; determining a second direction from the vehicle seat to the vehicle component; and then rotating the vehicle seat based on an angle between the first direction and the second direction. Such a person would have been motivated to make this combination as the autonomous driving level increases, the behavior of the occupant becomes more free, and accordingly, methods for satisfying the various needs of the occupant have been proposed based on the free occupant's behavior (SONG, par. 0005). Also, another object of the present invention is to control autonomous driving so that a passenger can gaze at an object of interest for a longer period of time or check information on the object of interest (SONG, par. 0009).

As to claim 16, KADY and SONG teach the limitations of claim 15. SONG further teaches upon determining a gaze point based on the gaze direction, determining a third direction from the gaze point to the vehicle component (See par. 0013, wherein the determining of the object of interest may include detecting one or more objects located within a threshold range from the gaze direction, and determining an object identified for a predetermined period of time from among the objects as the object of interest; as taught by SONG).

As to claim 20, KADY and SONG teach the limitations of claim 15. SONG further teaches preventing rotation of the vehicle seat based on the vehicle component being on the vehicle seat (See fig. 26, par. 0282, wherein the processor 170 captures the object of interest OB1 by using the outdoor camera 212 based on the identification of the object of interest OB1 , and transmits an image of the object of interest OB1 to the vehicle. can be displayed on the display (DIS) located indoors of [e.g. on the seat] Alternatively, the processor 170 may search for information on the corresponding object of interest OB1 from an external server or a memory inside the vehicle, and display the searched information on the display DIS [hence no rotation of the seat]; as taught by SONG).

Claims 3, 5-8 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over KADY et al.  (US20140350942A1) in view of SONG et al. (KR20210091394A) and further view of SÖRNER (US20200379558A1).

As to claim 3, KADY and SONG teach the limitations of claim 2. KADY and SONG do not teach actuate a speaker including an audio cue specifying the third direction.
In similar field of endeavor, SÖRNER teaches actuate a speaker including an audio cue specifying the third direction (See par. 0045, wherein the system 1 may be configured to indicate to the user 10 which further element 32 a, 32 b, 32 c, 32 d he or she has selected in a non-visual manner. For example, the system 1 may be capable of giving an audio indication, such as a voice message or a sound signal, via a speaker; as taught by SÖRNER).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the KADY and SONG system to include the teachings of SÖRNER to actuate a speaker including an audio cue specifying the third direction. Such a person would have been motivated to make this combination as there is a perceived need for an improved or alternative method for visual human-machine interaction (SÖRNER, par. 0005).

As to claim 5, KADY and SONG teach the limitations of claim 2. KADY and SONG do not teach actuate an indicator including a visual cue specifying the third direction.
In similar field of endeavor, SÖRNER teaches actuate an indicator including a visual cue specifying the third direction (See par. 0044, wherein if the direction D is determined not to lie within one of the angular ranges, the system 1 may for example be adapted to simply wait for the user 10 to move the gaze 11 again and/or signal to the user 10 that he or she needs to move the gaze 11 again to make a selection; as taught by SÖRNER).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the KADY and SONG system to include the teachings of SÖRNER to actuate an indicator including a visual cue specifying the third direction. Such a person would have been motivated to make this combination as there is a perceived need for an improved or alternative method for visual human-machine interaction (SÖRNER, par. 0005).


As to claim 6, KADY and SONG teach the limitations of claim 1. KADY and SONG do not teach upon identifying the vehicle component, actuate a light on the vehicle component.
In similar field of endeavor, SÖRNER teaches upon identifying the vehicle component, actuate a light on the vehicle component (See fig. 2c, par. 0044, wherein there are several ways in which the graphics module 2 can visually indicate which one of the further elements 32 a, 32 b, 32 c, 32 d the user 10 has selected. The selected further element may for example light up; as taught by SÖRNER).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the KADY and SONG system to include the teachings of SÖRNER to upon identifying the vehicle component, actuate a light on the vehicle component. Such a person would have been motivated to make this combination as there is a perceived need for an improved or alternative method for visual human-machine interaction (SÖRNER, par. 0005).

As to claim 7, KADY and SONG teach the limitations of claim 1. KADY and SONG do not teach identify the vehicle component based further on receiving an occupant input specifying the vehicle component.
In similar field of endeavor, SÖRNER teaches identify the vehicle component based further on receiving an occupant input specifying the vehicle component (See fig. 3, par. 0046, wherein the system 1 may be configured such that the user may confirm the selection by sending a command to the system 1 using a manual input device, such as a button, a knob or a stick; as taught by SÖRNER).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the KADY and SONG system to include the teachings of SÖRNER to identify the vehicle component based further on receiving an occupant input specifying the vehicle component. Such a person would have been motivated to make this combination as there is a perceived need for an improved or alternative method for visual human-machine interaction (SÖRNER, par. 0005).
As to claim 8, KADY and SONG teach the limitations of claim 1. KADY and SONG do not teach identify the vehicle component based further on detecting an occupant gesture.
In similar field of endeavor, SÖRNER teaches identify the vehicle component based further on detecting an occupant gesture (See fig. 3, par. 0046, wherein the user 10 can confirm the selection by at least one of: blinking an eye; making a gesture; making a sound; and fixing the gaze 11 at the second gaze point 13, or an area around the second gaze point 13, for a predetermined amount of time; as taught by SÖRNER).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the KADY and SONG system to include the teachings of SÖRNER to identify the vehicle component based further on detecting an occupant gesture. Such a person would have been motivated to make this combination as there is a perceived need for an improved or alternative method for visual human-machine interaction (SÖRNER, par. 0005).

As to claim 17, KADY and SONG teach the limitations of claim 16. KADY and SONG do not teach actuating a speaker including an audio cue specifying the third direction. 
In similar field of endeavor, SÖRNER teaches actuating a speaker including an audio cue specifying the third direction (See par. 0045, wherein the system 1 may be configured to indicate to the user 10 which further element 32 a, 32 b, 32 c, 32 d he or she has selected in a non-visual manner. For example, the system 1 may be capable of giving an audio indication, such as a voice message or a sound signal, via a speaker; as taught by SÖRNER).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the KADY and SONG method to include the teachings of SÖRNER for actuating a speaker including an audio cue specifying the third direction. Such a person would have been motivated to make this combination as there is a perceived need for an improved or alternative method for visual human-machine interaction (SÖRNER, par. 0005).

As to claim 18, KADY and SONG teach the limitations of claim 15. KADY and SONG do not teach identifying the vehicle component based further on receiving an occupant input specifying the vehicle component. 
In similar field of endeavor, SÖRNER teaches identifying the vehicle component based further on receiving an occupant input specifying the vehicle component (See fig. 3, par. 0046, wherein the system 1 may be configured such that the user may confirm the selection by sending a command to the system 1 using a manual input device, such as a button, a knob or a stick; as taught by SÖRNER).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the KADY and SONG method to include the teachings of SÖRNER for identifying the vehicle component based further on receiving an occupant input specifying the vehicle component. Such a person would have been motivated to make this combination as there is a perceived need for an improved or alternative method for visual human-machine interaction (SÖRNER, par. 0005).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over KADY et al.  (US20140350942A1) in view of SONG et al. (KR20210091394A) and further view of KIM (US20210357669A1).




As to claim 4, KADY and SONG teach the limitations of claim 2. KADY and SONG do not teach actuate the vehicle component towards the gaze point.
In similar field of endeavor, KIM teaches actuate the vehicle component towards the gaze point (See par. 0216, wherein the processor 470 may rotate or pivot the first display 901 a 1 of the first passenger 900 a toward the first passenger 900 a; as taught by KIM).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the KADY and SONG system to include the teachings of KIM to actuate the vehicle component towards the gaze point. Such a person would have been motivated to make this combination as according to at least one exemplary embodiment of the present invention, it is possible to provide a method for changing a display region of a display according to changes in a passenger's state. According to at least one exemplary embodiment of the present invention, it is possible to provide a method for setting a display region on a display when there are multiple passengers (KIM, pars. 0027-0028).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over KADY et al.  (US20140350942A1) in view of SONG et al. (KR20210091394A) and further view of MURAYAMA et al. (US20190041652A1).

As to claim 9, KADY and SONG teach the limitations of claim 1. KADY and SONG do not teach actuate the vehicle component towards the first direction to align the first direction and the second direction.
In similar field of endeavor, MURAYAMA teaches actuate the vehicle component towards the first direction to align the first direction and the second direction (See par. 0114, wherein the display device retention controller 160 raises the seat 42 up to a position at which the upper surface (the mounting surface of the display device 32) of the seat 42 is substantially parallel to the upper surface of the center console 314; as taught by MURAYAMA).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the KADY and SONG system to include the teachings of MURAYAMA to actuate the vehicle component towards the first direction to align the first direction and the second direction. Such a person would have been motivated to make this combination as the display device 32 is placed at a position near eyes, and thus the display contents can be easily viewed and the display device 32 can be easily detached by an occupant. Also, the upper surface of the display device retainer 40A can be horizontal with the display device 32 detached, which does not cause a feeling of strangeness (MURAYAMA, par. 0114).

Claims 13 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over KADY et al.  (US20140350942A1) in view of SONG et al. (KR20210091394A) and further view of LEE et al.  (US20190084447A1).

As to claim 13, KADY and SONG teach the limitations of claim 1. KADY and SONG do not teach prevent rotation of the vehicle seat based on the angle being less than a threshold.
In similar field of endeavor, LEE teaches prevent rotation of the vehicle seat based on the angle being less than a threshold (See par. 0050, wherein when the corrected lateral acceleration is less than 0.1 and the bolster body pressure occurrence rate (%) of the seat back is less than 20% regardless of the seat rotation angle, the controller may be configured to determine that a centrifugal force and inertia upon turning are minimal to thus determine a current driving status of the vehicle as Phase 0 (no turning). Accordingly, the seat control operation may not be performed (e.g., the seat control remains in an original position); as taught by LEE).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the KADY and SONG system to include the teachings of LEE to prevent rotation of the vehicle seat based on the angle being less than a threshold. Such a person would have been motivated to make this combination as it is preferable to stably support passenger's body regardless of the rotationally adjusted position of the rotating type seat mounted in the self-driving vehicle and to provide comfort and a stable seating feeling to the passenger at all times (LEE, par. 0114).

As to claim 19, KADY and SONG teach the limitations of claim 15. KADY and SONG do not teach preventing rotation of the vehicle seat based on the angle being less than a threshold.
In similar field of endeavor, LEE teaches preventing rotation of the vehicle seat based on the angle being less than a threshold (See par. 0050, wherein when the corrected lateral acceleration is less than 0.1 and the bolster body pressure occurrence rate (%) of the seat back is less than 20% regardless of the seat rotation angle, the controller may be configured to determine that a centrifugal force and inertia upon turning are minimal to thus determine a current driving status of the vehicle as Phase 0 (no turning). Accordingly, the seat control operation may not be performed (e.g., the seat control remains in an original position); as taught by LEE).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the KADY and SONG system to include the teachings of LEE for preventing rotation of the vehicle seat based on the angle being less than a threshold. Such a person would have been motivated to make this combination as it is preferable to stably support passenger's body regardless of the rotationally adjusted position of the rotating type seat mounted in the self-driving vehicle and to provide comfort and a stable seating feeling to the passenger at all times (LEE, par. 0114).
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over KADY et al.  (US20140350942A1) in view of SONG et al. (KR20210091394A) and further view of SÖRNER (US20200379558A1) and further view of OLIEN (US20180095590A1).

As to claim 11, KADY and SONG teach the limitations of claim 1. KADY and SONG do not teach actuate at least one of a speaker and an indicator upon detecting a hand of the occupant on the vehicle component via a capacitive sensor, wherein the speaker and the indicator each includes a cue specifying one or more controls of the vehicle component.
In similar field of endeavor, SÖRNER teaches actuate at least one of a speaker and an indicator wherein the speaker and the indicator each includes a cue specifying one or more controls of the vehicle component (See par. 0045, wherein the system 1 may be configured to indicate to the user 10 which further element 32 a, 32 b, 32 c, 32 d he or she has selected in a non-visual manner. For example, the system 1 may be capable of giving an audio indication, such as a voice message or a sound signal, via a speaker; as taught by SÖRNER).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the KADY and SONG system to include the teachings of SÖRNER to actuate at least one of a speaker and an indicator wherein the speaker and the indicator each includes a cue specifying one or more controls of the vehicle component. Such a person would have been motivated to make this combination as there is a perceived need for an improved or alternative method for visual human-machine interaction (SÖRNER, par. 0005).
KADY, SONG and SÖRNER do not teach upon detecting a hand of the occupant on the vehicle component via a capacitive sensor.
In similar field of endeavor, OLIEN teaches upon detecting a hand of the occupant on the vehicle component via a capacitive sensor (See par. 0029, wherein the user input device 152 may be in the form of a touch pad that includes a touch sensor 154 configured to sense an input from the user. The touch sensor 154 may be configured to detect gestures from the user, such as tapping, sliding, rubbing, or pressing a surface of the touch sensor 154. Several technologies may be used for this purpose, such as capacitive or resistive sensing; as taught by OLIEN).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the KADY, SONG and SÖRNER system to include the teachings of OLIEN upon detecting a hand of the occupant on the vehicle component via a capacitive sensor. Such a person would have been motivated to make this combination as being able to control and interact with all of the displays with a single controller and a single user interface may increase usability of the displays while reducing cost and space, and may also allow for totally new graphic user interface (GUI) designs that use all of the different types of displays (OLIEN, par. 0002).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over KADY et al.  (US20140350942A1) in view of SONG et al. (KR20210091394A) and further view of GEORGE-SVAHN (US20150210292A1).

As to claim 12, KADY and SONG teach the limitations of claim 11. KADY and SONG do not teach actuate a haptic output device on the vehicle component upon detecting a hand of the occupant on the vehicle component.
In similar field of endeavor, GEORGE-SVAHN teaches actuate a haptic output device on the vehicle component upon detecting a hand of the occupant on the vehicle component (See par. 0054, wherein once a user has selected a system for control using their gaze direction they may alter the control via buttons or the like. These buttons, and/or associated systems, may provide haptic or audible feedback, and provide input mechanisms such that the user may alter control of the selected system without directing their gaze away from other portions of the environment; as taught by GEORGE-SVAHN).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the KADY and SONG system to include the teachings of GEORGE-SVAHN to actuate a haptic output device on the vehicle component upon detecting a hand of the occupant on the vehicle component. Such a person would have been motivated to make this combination as haptic feedback may be provided to enhance control of a control system. In this manner, the feedback may assist in allowing the user to understand when he or she is controlling the control system (GEORGE-SVAHN, pars. 0027-0028).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Publication Number
Filing Date
Title
US20210331587A1
2019-07-05
Method of displaying driving situation of vehicle by sensing driver's gaze and apparatus for same
US20040220704A1
2003-05-02
Eye-tracking driving system
US20200298731A1
2019-03-21
Vehicle seat operation
US20210078455A1
2020-03-11
Autonomous vehicles and method of rotating seats of autonomous vehicles
US20200189418A1
2018-12-17
Rotatable seat configuration with multi-use table


Any inquiry concerning this communication or earlier communications from the examiner should be directed to KOOROSH NEHCHIRI whose telephone number is (408)918-7643. The examiner can normally be reached M-F, 9-5 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sherief Badawi can be reached on 571-272-9782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KOOROSH NEHCHIRI/Examiner, Art Unit 2174                                                                                                                                                                                                        

/SHERIEF BADAWI/Supervisory Patent Examiner, Art Unit 2174